                            UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF WISCONSIN



         UNITED STATES OF AMERICA

                           v.                                         SENTENCING MINUTES

                STEPHEN E SMITH                                       Case No. 20-cr-0196-bhl-2


HONORABLE BRETT H. LUDWIG presiding                                                Time Called: 10:09 a.m.
Proceeding Held: 7/14/2021                                                      Time Concluded: 11:27 a.m.
Deputy Clerk: Kristine B.
(Recorded by Liberty Player)

Appearances:

UNITED STATES OF AMERICA by:                             Laura Connelly
STEPHEN E SMITH in person and by:                        Craig S Powell
US PROBATION OFFICE by:                                  Daniel E Dragolovich



☒ Objections/corrections to factual statements in PSR by Government and Defendant: Government disagrees
  solely with the apportionment of restitution in the PSR. Defendant opposes the factual statements regarding
  his involvement with the loans related to Defendant Davis (2) and Defendant Hamilton (4).

☒ The parties have no objections to the application of the guidelines in the PSR.

☒ The adopts the factual statements and guideline application, subject to the objections. The guideline
  calculations and range are not affected.




☒ The government presents sentencing argument:           ☒ The defendant presents sentencing argument: 6 to
  term of imprisonment at low end of sentencing            12 months imprisonment and $397,500 restitution,
  guideline range, 2 years SR, and $730,000                minus offset.
  restitution.

☒ Defendant exercises right of allocution.               ☒ The court imposes sentence.
   ☒ Robert Smith makes a statement in support of
   the defendant.

☒ The government dismisses count(s) 4, 10, 13, 14        ☒ Defendant advised of appeal rights.




                Case 2:20-cr-00196-BHL Filed 07/14/21 Page 1 of 2 Document 142
SENTENCE IMPOSED:
Imprisonment:      36       Months as to Count           2         of the Indictment

Supervised
Release:            2       Years as to Count            2         of the Indictment


MONETARY PENALTIES

Special Assessment:     $ 100                    due immediately

Fine:                   $                        ☒ fine waived

Restitution:            $ 397,500                ☒ offsets credited separately

JOINT AND SEVERAL PAYMENTS

☒ Restitution is joint and several with Stephen Smith and Deon Petty.



RECOMMENDATIONS

☒ The court recommends the defendant’s placement at a federal detention facility close to his personal residence.



CUSTODY

☒ The defendant is to voluntarily surrender at the institution designated by the Bureau of Prisons as notified by
  the U.S. Probation Office.



CONDITIONS OF SUPERVISED RELEASE/PROBATION

☒ The defendant does not object to the conditions of supervised release as set forth in the presentence
  investigation report.

☒ The defendant waives reading of the conditions of supervised release.

☒ Mandatory Conditions of Supervision imposed.

☒ The Court adopts the Standard Conditions of Supervision set forth in the presentence investigation report
  without change.

☒ The Court adopts the Special Conditions of Supervision set forth in the presentence investigation report
  without change.




                Case 2:20-cr-00196-BHL Filed 07/14/21 Page 2 of 2 Document 142
